 W. C. HAMILTONAND SONS627W. C. HAMILTON AND SONSandDISTRICT # 1, INTERNA-TIONAL ASSOCIATION OF MACHINISTS, AFL, Petitioner.Cases Nos.4-RC-1822, 4-RC-1823, 4-RC-1824, 4-RC-1825,4-RC-1826, 4-RC-1827, 4-RC-1828, 4-RC-1829, 4-RC-1830,4-RC-1831, 4-RC-1832, and 4-RC-1833. May 4, 1953DECISION, ORDER, AND DIRECTION OF ELECTIONSUpon separate petitions duly filed, a consolidated hearingwas held before William Naimark, hearing officer. The hear-ingofficer'srulingsmade at the hearing are free fromprejudicial error and are hereby affirmed.Upon the entire record in this case, t the Board finds:1.The Employeris engagedin commerce within the mean-ing of the Act.2.The labororganizations-involved claim torepresentcertain employees of the Employer.3.A question affecting commerce exists concerning therepresentation of employees of the Employer within the mean=ing of Section 9 (c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioner seeks to sever from the existing plantwideunit at the Employer's Miquon, Pennsylvania, plant, 12 allegedcraft units composed of blacksmiths; boiler 'repairmen; brick-layers; carpenters and safety men; painters; tinsmiths orcoppersmiths; welders; powerhouseengineersand firemen;pipefitters; electricians; millwrights and riggers; machinists,beltmen, roll and knife grinders; and their respective helpersand apprentices, if any. In the alternative, the Petitionerrequestsa single maintenancedepartment unit of these em-ployees, excluding laborers.The Employer, whichisengagedin the manufacture anddistribution of high-grade writing and printing papers, hasbeen bargaining for 16 years with the Intervenor, IndustrialUnion of Paper Makers, on the basis of a single unit of allproduction and maintenance employees. Relying on this history,the Intervenor and the Employer take the position that theonly appropriate unit is the traditional production and main-tenance unit. Under Board policy, the Petitioner's alternativeunitconsistingof all employees in the maintenance depart-ment, excluding laborers, would be inappropriate in view ofthe bargaining history for the broader unit. L However, suchbargaining history does not preclude the possibility that thecraft units sought by the Petitioner may be appropriate. SThe Employer contends that the alleged craft units soughtare inappropriate for the followingreasons:(1) The integra-tion of its operations resulting from the fact that it does nothave a pulp mill and as evidenced by the interchange betweent The Employer's request for oral argument is hereby denied, as the record and the Em-ployer's brief, in our opinion,adequately present the issues and the positions of the parties.t The Kroger Co., 103 NLRB 218; Hudson Pulp & Paper Corporation,94 NLRB 1018 andcases cited therein.3 Footnote 2, supra 6 28DECISIONS OF NATIONAL LABOR RELATIONS BOARDproduction and maintenance employees; and (2) the employeesinvolved herein are not craftsmen.According to the Employer, its operations are more integratedthan those of the majority of paper plants because the latterhave pulp mills which cause a greater number of maintenanceproblems and require a more specialized maintenance force.The Board has held that operations in typical paper plants donot present the kind of integration that precludes craft sever-ance.' Although the instant plant is smaller than most paperplants, we find nothing in the present record that would justifythe conclusion that maintenance work is so inextricably inter-woven with production as to render inappropriate true craftunits of maintenance employees. 5 Nor do we find persuasivetheEmployer's assertion that the close integration of themaintenance department with production is demonstrated bythe fact that production workers acting only in the capacityof helpers perform maintenance work on Sunday or plantshutdown days and during the vacation week shutdowns. Socommon in the industry is the practice of using mixed teamsof production and maintenance employees for shutdown workthat it has been urged frequently as evidence of the highlyintegrated nature of the industry. 6 We have consistently re-jected this contention upon' the ground that in normal oper-ations craft lines are adhered to in the assignment of main-tenancework and such occasional commingling does notdestroy the homogeneity of the craft groups.' Moreover,thisrecord clearly reveals that at no other times is thereany form of interchange between the alleged craftsmen andother employees.In support of its position that the employees sought by thePetitioner are not craftsmen, the Employer points to the fact(a) that a certain amount of maintenance work is performedby outside contractors; (b) that a large number of its presentmaintenance force consists of former production workers; and(c) that it has no formal apprentice-training program. As to(a),the fact that outside contractors do some maintenancework does not preclude a finding of craft status for the groupsof employees sought here because the record discloses that,with the exceptions which will be noted, these employees per-form the customary duties of their particular craft. 6 Regarding(b),as all the transfers from production to maintenance workhave been on the helper level, we find that they have had noappreciable effect in destroying the identity of the separateemployee groups.9 As to (c), although the Employer does nothave a formal apprenticeship program, it does maintain whatis tantamount to an on-the-job training program for some ofthe craft groups herein. We have found such a program an4InternationalPaper Company, Southern Craft Division, 94 NLRB 483.SCrown Zellerbach Corporation, 96 NLRB 378.6National Container Corporation of Wisconsin, 97 NLRB 1009.'See SinclairRubber, Inc., 96 NLRB 220.8 Chase Candy Company, 88 NLRB 27.9The Kroger Co., footnote2, supra;Globe Steel Tubes Co., 101 NLRB 772. W. C. HAMILTON AND SONS629acceptable substitute formore formalized apprenticeshipplans. 10Moreover, it is also clear that a number of the em-ployees involved had attained journeyman status before theywere hired by the Employer. 11 We turn now to a considerationof the specific unit requests of the Petitioner.Blacksmiths: There is conflicting evidence in the record astowhether the blacksmith is a craftsman entitled to separaterepresentation.However, we find it unnecessary to resolvethis issue because it is clear that there is only one black-smith and he presently does not have a helper. In accordancewith well-settled Board practice of not holding an electionwhere a single employee is involved, we shall not establish aseparate voting group for the blacksmith. 12Boiler repairmen: The Petitioner seeks a unit of a boilerrepairman, Richard Brown, and his helper who are supervisedby the assistant engineer. The boiler repairman makes re-pairs to equipment in the boiler and powerplant such asstopping steam leaks, and repairing compressors and waterpumps. He occasionally fabricates small tanks and worksfrom rough sketches, but does not fabricate, assemble, orrepair boiler tanks. Nor does he cut plates to size and shapethem with a power shears or acetylene burner. The partiesapparently agree that he is not a boilermaker. In our opinion,the record in this case, with particular reference to the dutiesof the boiler repairman, does not support a finding that heisa skilled craftsman and therefore there is no basis forsevering the boiler repairman and his helper from the prqduc-tion and maintenance unit.Bricklayers: There is one bricklayer and his helper whoare supervised by the assistant engineer. They perform allminor brick patch work, fit metal sleeves in brick walls,pour small sections of concrete floor, mix cement and mortarfor small jobs, and make small foundations. Apparently theyare not able to lay bricks in a satisfactory manner. Theyalso insulate pipes with asbestos and felt. We do not believethat on this record a finding can be made that the bricklayerand his helper constitute a skilled craft group and concludethat there is no justification for severing them from the exist-ing production and maintenance unit.Carpenters and safety men: The Employer classifies oneemployee as a carpenter. He works in a separate shop andutilizes the usual carpentry tools such as power planers andsaws. He works from rough drafts and sketches. His dutiesconsist of making small size screen forms, wooden beaterpaddles for the beater machines or mixers, crates or boxes,repairing wooden floors, building rough forms, scaffolds, andstorage bins, rebuilding work benches, and building and re-pairing doors. We believe that this carpenter is a skilled10 Globe Steel Tubes Co., footnote 9. supra;National Container Corporation of Wisconsin,footnote 6. supra11 The Kroger Co.. footnote 2. supra12 Johns-Manville Products Corporation.98 NLRB 748.283230 0 - 54 - 41 630DECISIONS OF NATIONAL LABOR RELATIONS BOARDcraftsman performing the usual maintenance duties of histrade. 13The Employer classifies another employee as a safety man.The Petitioner contends that this classification is incorrectbecause the particular employee is, in fact, a carpenter. Therecord discloses that the safety man was hired as a journey-man carpenter and works out of the carpenter shop. When he isin the shop he does the same type of work as the carpenterand uses the same machines. Also, when the carpenter isaway for any reason, the safety man takes his place. Accord-ing to the testimony of the safety man, he spends 80 perceptof his time working with wood and about 20 percent with metal.Although he only occasionally works from blueprints, he doeswork from rough sketches. His duties consist of floor patching,building floors, steps, platforms, footwalks, roll boxes, roughforms, office partitions, and wooden doors, and repairing un-safe wood or metal parts, metal or wood fire doors, and guards .Although the Employer contends that the safety man is notperforming skilled carpentry work, its chiefengineertestifiedthat his interests are most closely allied with those of thecarpenter.In our opinion, this record clearly supports the conclusionthat the safety man is a skilled craftsman performing theduties of the carpenter's trade. Accordingly, we find that theemployees classified as carpenter and safety man may con-stitute a separate bargaining unit, if they sodesire. 14Painters: There is one painter, who was a journeyman whenhired by the Employer, and his helper. They are supervisedby the chiefengineer.They perform all the painting requiredthroughout the plant. The helper is being trained by thepainter.While the latter does certain noncraft jobs for theEmployer, he works as a painter most of the time and as suchisengaged in work requiring craft skills. We find that thepainter and his helper constitute a distinct craft group entitledto separate representation.15 Accordingly, we shall establisha separate voting group for them.Tinsmiths or coppersmiths: There is one tinsmith and hishelperwho are supervised by the master mechanic. Thetinsmith served an apprenticeship of 4 years and has been atinsmith with the Employer for 2 years. The tinsmith and hishelper have a separate area in the plant for their equipmentwhich includes a bending brake, a rolling machine, and a workbench with a vise. The tinsmith's duties consist of wrappingconnections and leaks in copper pipe, replacing parts on pipesuch as gaskets, making gaskets, installing copper pipelines,boxes, and trays, running copper pipelines to pumps, makingsome of the parts used, repairing gates of elevators and cars,patching roofs, and planning some sheet-metal maintenancework from sketches. He uses rimming tools and powershears.Occasionally the tinsmith is called upon to clean filters and19Hudson Pulp&Paper Corporation,footnote 2, supr.14Rheem Manufacturing Company,Wedgewood Divisions 100 NLRB 684.15 The Kroger Co., footnote2, supra W. C. HAMILTON AND SONS631traps. It is apparent that the tinsmith has skills conformingto those generally found in the sheet-metal trade. We find,therefore, that the tinsmith with his helper constitute a distinctcraft group entitled to separate representation, if they sodesire. 16 Accordingly, we shall establish a separate votinggroup for them.Welders: There are two welders who were hired by theEmployer as welders. One works primarily out of the machineshop and is supervised by the master mechanic. He doesall gas welding and cutting as well as some electric welding.He was trained by the Employer in electric welding. Hewelds guards, broken castings, brackets, bearings, doesbrazing, and makes bearings out of pipe. The other welderworks out of the powerhouse and goes throughout the plantwherever there is welding to be done. He is supervised bythe assistant engineer. He does principally electrical weld-ing,although he can do gas welding. He welds low-pressuresteampipes, tanks, and patches. Both welders operate similartypes of equipment and perform similar types of work.We believe that these welders are skilled craftsmen. Despitethedifference in their supervision, their work is not sosharply differentiated as to preclude their representation ina single unit. 17 We shall establish a separate voting groupfor them.Powerhouse engineers and firemen: There are 4 engineers,4 firemen, and 4 firemen helpers under the supervision ofthe assistant engineer. The engineers work in the turbineroom. They operate steam turbine pumps, electric generators,and the switchboard; and control all electric distributionfrom thepower station:The firemen and their helpers workprimarily in the boil erholisThey control the steam genera-tion of the entire plant; the regulation of all fuel-burningequipment,and handle the boilers,boiler pumps, compressors,and all boiler auxiliaries:They train their helpers and ittakes about 4 years fora fielper to become a fireman.We find that the engineers, firemen, and firemen helpersrepresent a distinct, hdmogeneous, and functionally coherentgroup, despite `their separate location, who may, if they sodesire, constitute a §eparate bargaining unit. 18 Accordingly,we shall establish a separate voting group for them.Pipefitters: There are 4 pipefitters and 4 helpers under thedirection of a leaderman. They perform the usual skilled workof pipefitters such as fitting all steel; stainless steel, orbrass pipe in the plant, except for new installations. Theyrepair valves and ritri new lines. They measure to locate theposition of pipe from drawings. They lay out their work andfabricate some of the materials which they use. They utilizethe customary tools of their trade such as power pipe-cuttingmachines, threading tools, chain tongs, squares, levels, pro-16 Globe Steel Tubes Co.,footnote 9, supraIT National Container Corporationof Wisconsin, footnote6, supra.18 Globe SteelTubes Co.,footnote 9, supra. 632DECISIONS OF NATIONAL LABOR RELATIONS BOARDtractors, and dividers. Their helpers are trained by them fora period of 4 years before they can become pipefitters. Wefind that the pipefitters and helpers constitute a skilled craftgroup entitled to separate representation, if they so desire. 19 Weshall therefore establish a separate voting group for them.Electricians: There are 7 electricians and 2 helpers underthe direction of a leaderman who have their own separateelectrical shop in which they do some of their repair work.They take care of any new electrical installations, repairpowerlines, handle all electrical equipment, change electricalfixtures, insulate motors, pull cables, do transformer work,wire switchboard controllers, repair and install circuitbreakers, charge batteries, inspect and repair some of theEmployer's elevators, maintain generators and make minorrepairs on them. They do not rewind motors, but take themapart to ascertain if they can be saved. They inspect andoil the air-conditioning equipment. They must be familiar withall the latest and modern electrical controls. The helpers aretrained on the job to become electricians and it takes atleast 4 years of such training. The electricians use the usualtools of their trade such as pocket tools, voltage testers,and fuse pullers.The record as a whole reveals that the unit sought by thePetitioner is substantially a traditional craft group of elec-tricians of a type which the Board has established on numerousoccasions in separate craft units for the purposes of col-lective bargaining when they so desire it. m Accordingly, weshall establish a separate voting group for them.Millwrights or riggers: Although the parties are in disputeas to the precise number of millwrights, millwright helpers,and riggers, they agree that there are at least 6 employeesclassified as millwrights, 6 helpers, and 1 rigger under thesupervision of the master mechanic. Moreover, the recordclearly reveals that the duties of the riggers and mill-wrights are identical. The millwrights erect and dismantlemachines and install new or repaired parts. They take careof all breakdowns of machinery and are equipped to makenecessary repairs on any machine. They align parts of thepapermachines, but not the entire machines. The lattertype work, when necessary, is performed by an outside con-tractor. They adjust the plant machinery and are responsiblefor its being in good running order. They use some of themachines of the machinists such as lathes, drill presses, andplaners. It takes 4 years of on-the-job training for a mill-wright helper to become a millwright.19 Hudson Pulp &Paper Corporation,footnote 2, supra.20 Chase Candy Company, footnote 8, supra; Globe Steel Tubes Co., footnote9, supra W. C. HAMILTON AND SONS633We believe that the millwrights or riggersn and the mill-wright helpers constitute a skilled craft group entitled to sepa-rate representation, if they so desire- n We shall, therefore,establish a separate voting group for them.The Petitioner contends that Howard Staneruck is a mill-wright,Frank Heleniak is a rigger, and Charles Blank is amillwright helper. The Employer asserts that Staneruck andHeleniak are boiler repairmen and Blank is a pump repair-man. We are unable on this record to determine the status ofthese employees because of the lack of clarity as to theirduties. As the evidence in this case is insufficient to enableus to make definite findings at this time, we shall make nofinal determinations with respect to these individuals, but shallpermit them to vote in the millwright voting group subjectto challenge. nMachinists, beltmen, roll and knife grinders: The Employerhas three machinists who werehiredas journeymen and aresupervised by the master mechanic. Two of the machinistswork both in the machine shop and out in the plant. The thirdworks almost always in the shop. The machinists are highlyskilled and use the customary precision hand and machinetools,includingmicrometers, calipers, surface gauges,shapers, lathes, planers, and drill presses, and perform thetraditional work of the machinist's trade. They work from blue-prints and are frequently required to work to close tolerances.They fabricate and repair parts of the production machines.We find that the machinists constitute a skilled group of craftemployees of the type to whom we have customarily accordedseparate representation. 39We shall, therefore, establish aseparate voting group for the machinists.There is one beltman whom the Petitioner would include, andthe Employer contends should be excluded, from the machin-ist voting group.The beltman's principal duties are to inspectand repair rubber and leather belts used to drive machineryor convey material.The beltman also does some knife grind-ing. He spends a large portion of his time working throughoutthe productionareaof the plant. The record indicates thathe performs his work apart from the machinists and does notshare their working quarters. As this employee works in-dependently from the machinists, we find that he has dif-ferent interests and should be excluded from the machinistgroup.25There are two roll grinders whom the Petitioner would in-clude, but the Employer contends should be excluded, fromn The Board does not generally find riggers to be craftsmen.National Aniline Division.Allied Chemical and Dye Corporation,102 NLRB 129.However, as indicated above,the recorddiscloses that the employee herein classified as a rigger is, in fact,a millwright and per-forms the duties of a millwright.ttCampbell Soup Company, 98 NLRB 741; Johns-Manville Products Corporation,footnote12, supra; Hudson Pulp&Paper Corporation4 footnote 2. supral3See Sigman Food Stores, 88 NLRB 1332; Electric Auto-Lite Company,87 NLRB 129.UGlobe Steel Tubes Co..footnote 9, supra Johns-Manville Products Corporation, footnote12, supra; Crown Zellerbach Corporation,footnote 5, supra.25Campbell Soup Company, footnote 22, supra 634DECISIONS OF NATIONAL LABOR RELATIONS BOARDthemachinist voting group. The roll grinders grind all stone,rubber, and chilled iron rolls on a special machine located in aseparate room. They have to know howto use micrometers,squares, and levels, and how to measure to close tolerances.Although the work appears to require skill, the Employerstatesthat it takes only 4 months to learn the job. The rollgrinders are not qualified to do machinists' work and do notinterchange with machinists.In view of the fact that the roll grindersare notmachinists,are separately located, and can perform only one of the manyfunctions of a qualified machinist, we find they are not ap-propriately a part of a craft group of machinists. Accordingly,we shall exclude the roll grinders from the machinist votinggroup.26There is one knife grinder whom the Petitioner would include,but the Employer contends should be excluded from the machin-ist voting group. The knife grinder giinds cutter and trimmerknives on a special machine. He does not operate any othermachine. He is not a machinist. His job is not skilled and islearned in about a month. For substantiallythe same reasonsfor which we have excluded the roll grinders, we shall excludethe knife grinder from the machinist voting group.nIn view of the foregoing, we shall direct that separate elec-tions be conductedamongthe following groups of employeesin the maintenance department of the Employer's Miquon,Pennsylvania, plant, including in each group all leadermen andhelpersworking in each craft, but excluding all other em-ployees, guards, and supervisors as defined in the Act:1 .All carpenters and safety men.2.All painters.3.All tinsmiths or coppersmiths.4.All welders.5.All powerhouse engineers and firemen.6.All pipefitters.7.All electricians.8.All millwrights and riggers.9.All machinists.Ifa majority in any group votes for the Petitioner, they willbe taken to have indicated their desire to constitute a separateappropriate unit, and the Regional Director is `instructed toissue a certification of representatives to the Petitioner forsuch unit which the Board, under the circumstances, finds tobe appropriate for purposes of collective bargaining withinthemeaning of Section 9 (b) of the Act. If a majority in anygroup votes for the Intervenor, they will be taken to haveindicated their desire toremaina part of the existing bar-gaining unit and the Regional Director will issue a certificateof the results of the election to that effect.2e West Virginia Pulp & Paper Company, 89 NLRB 815.27 International Paper Company,94 NLRB 483. W. C. HAMILTON AND SONS635ORDERIT IS HEREBY ORDERED that the petitions filed in CasesNos. 4-RC-1822, 4-RC-1823, and 4-RC-1824 be, and theyhereby are, dismissed.[Text of Direction of Elections omitted from publication.]Member Peterson, dissenting:The decision of my colleagues in this case granting sever-ance of various craft groups from the long-established plant-wide unit is completely in accord with present Board policy,with which I have not heretofore expressed disagreement.However, I have become increasingly concerned that inreadily permitting craft severance the Board is giving toolittleweight or consideration to other pertinent factors whichmilitate against such action. This growing apprehension hascaused me to reexamine and reevaluate our policy, and I havebeen impelled to the conclusion it should be revised. In myopinion the purposes of the Act would be better effectuated iflabor organizations seeking to carve out a craft or other smallgroup from a more inclusive unit were required to come for-ward with evidence demonstrating that on balance the specialinterests of the- smaller segment justify fragmentizing theexisting,-unit and disrupting a bargaining relationship that hasfunctioned effectively for a substantial number of years. Inthiscase, I am convinced the Petitioner has not .shown whyany of the 9 craft groups should be severed, particularly inview of the Employer's 16-year history of bargaining with theIntervenor on a plantwide unit basis. Accordingly, I wouldgrant the Employer's motion to dismiss the petitions.The precise issue between parties as to whether, and if sounder what conditions, a craft group may be severed from anexisting production and maintenance unit for the purpose ofcollective bargaining is not novel. Indeed, it is a questionwhich has plagued the Board from its earliest days. Resolu-tion of the issue has seldom been easy, because of the sharplyconflicting considerations which so frequently arise. On theone hand, the interests of stability and certainty in laborrelations favor adherence to existing patterns; on the otherhand, the cohesiveness and special interests of a group ofcraftsmen often indicate the propriety of a unit limited tomembers of such a group." Thus, the Board must decide ineach such case whether maintenance of industrial stability,which is a principal objective of the Act, or preservation ofthe freedom of craftsmen to be separately represented, whichis an equally important concept, is to prevail.In an endeavor to strike a balance between these diametri-cally opposed considerations, the Board over the years graduallyevolved a policy .of looking to certain criteria--none of whichstanding alone was necessarily conclusive--in determining'FoodMachineryCorporation,72 NLRB 483. 6 36DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhether a craft group was to be severed from an establishedproduction and maintenance unit. The factors considered were:1.The history of collective bargaining (e.g. American CanCompany, 13 NLRB 1225).2.The history, extent, and type of organization of employeesin other plants of the same employer, or of other employers inthesame industry (e.g. Food Machinery Corporation, 72NLRB 483).3.The relationship between the unit or units proposed andthe employer's organization, management, and operation of theplant (integration) (e.g. Tamiami Trail Tours, Inc., 74 NLRB918).4.Maintenance of identity as a craft group throughout theperiod of bargaining on a more comprehensive basis (e.g.United States Potash Company, N.S.L., 63 NLRB 1379) asindicated by:(a)Protesting inclusion in the existing unit.(b) Refraining from participation in the activities of theunion representing the unit.(c) Seeking to obtain recognition from the employer as ase arate bargaining unit.(d) Being accorded special treatment by the production andmaintenance union.(e) Beingneglected by the production and maintenance union.5.Whether the petitioning union had obtained membershipamong the craft employees prior to the establishment of thebroader unit (e.g. Remington Rand, Inc., 62 NLRB 1419).6.Whether consideration had been given to the merits of acraft unit at the time the production and maintenance unitwas established (e.g. Packard Motor Car Company, 63 NLRB317).(a)Whether there had been prior craft elections.7.Whether the petitioning craft union had rigidly adhered toits traditional craft lines--refused to admit to membership, oravoided seeking to represent, employees who did not meet thequalifications of the craft (e.g. General Electric Company,Lynn River Works and Everett Plant, 58 NLRB 57).While all the above-mentioned criteria were, at one time oranother,viewed as important by the Board in reaching adetermination, themost enduring and to me the most per-suasiveoneswere the existence, or lack, of established craftunits in the industry involved and the duration of the bar-gaining history on the broader basis at the plant of the particularemployer.Subsequent to the passage of the amended Act, the Board wascalled upon in the National Tube case29to determinethe effectof Section9 (b) (2) 71 upon its discretionary powers with respectto craft severance. After an exhaustive analysis of the section2 76 NLRB 1199.Section 9 (b) (2) states that the Board"shall not ... decide that any craft unit is in-appropriate...on the ground that a different unit has been established by a prior Boarddetermination,unless a majority of the employees in the proposed craft unit vote againstseparate representation." W. C. HAMILTON AND SONS637and its legislative history, the Board reached the conclusionthat,while it was precluded from deciding that any craft unitwas inappropriate on the sole ground that a different unit hadbeen established by a prior Board determination, it could andwould continue to consider all the factors which had been usedin the past in deciding a craft severance question.However, despite the conclusion that Section 9 (b) (2) did notInterdict the application of the Board's earlier policy, sub-sequent decisions have either eschewed reference to thecriteria upon which the policy was based or in summary fashionfound them not to be a deterrent to craft severance."Only inthose relatively few industries where the prevailing bargainingpattern was one of industrialunits,32or where the work per-formed by the employees involved was a regular and indispen-sable segmentof, and was inextricably integrated with, theproductionprocess,"has severance been denied. Thus, almostany distinguishable craft group of employees is permitted tosplit off under the present policy and there are only about fourindustries and the few "assemblyline" plants which are nowrelativelyimmune fromcraftseverance.Inmy opinion,the same cogent reasons for attempting tomaintain a fine balance between the opposing concepts ofstability in bargaining relationships and giving craftsmen anopportunity to be separately represented exist today as in thepast. However, my view of present Board policy is that in ourendeavor to safeguard freedom of choice we have tended almostcompletely to disregard stability in bargaining. I think it isfair to say that our liberal craft-severance policy in recentyears has encouraged the filing of petitions which appear tohave no more foundation than some imagined or exaggerateddissatisfaction among a group of workmen whose long-terminterests are best served by remaining part of the overallunit.Moreover,itseems to me our policy inevitably tends tostimulate unnecessary"raiding"tactics by rival unions, aform of internecine warfare deplored by responsible leadersof labor and industry alike.The Board recognized early that of necessity no hard andfast rule could be laid down in advance as an absolute guide indetermining when one or the other of the conflicting considera-tions to which I have referred was to prevail." Yet, the basis ofthe present policy apparently is the application of just such arule. I do not believe that by this method the Board can, orshould,attempt to relieve itself of the fundamental obligationunder the amended Act, as under the original Act, to make theultimate determination in severance cases.Moreover,the instant case is especially illustrative of thegreat need for a change in present policy in the direction of311 shall not burden thisopinionwith innumerable citationson the point, lfut. asan example,refer tothe hostof cases granting severance and containing the language:"notwithstandingbargaininghistory ona morecomprehensive basis."UBasic steel(76 NLRB 1199);basic aluminum(89 NLRB 804); wet milling (80 NLRB 362);lumber(87 NLRB 1076)."For example.Ford Motor Company, Maywood Plant, 78 NLRB 887.SSee GeneralElectricCompany, 58 NLRB 57. 6 38DECISIONSOF NATIONALLABOR RELATIONS BOARDgiving considerable weight to some, if not all, of the factorspreviously mentioned. Thus, it is now well settled Board law,as indicated in the majority opinion, that severance will bedeniedwhere a departmental unit limited to maintenanceemployees is sought, with certain possible exceptions not rele-vant here,' upon the ground that such a unit embracesessentially a multicraft grouping of employees with varyingskillswhich lacks homogeneity and cohesiveness.36 AlthoughthePetitioner is quite willing to represent a unit of main-tenance employees, awareness of the foregoing Board principleundoubtedly impelled the filing of its 12 petitions for separatecraft units, 7 of which consist of 2 employees each and thelargest one of approximately 15 employees. Because there isonly 1 Petitioner here it would seem most likely that if thePetitioner wins the 9 separate craft elections now being directeditwould attempt to bargain for all the maintenance em-ployees involved as a single unit, thereby accomplishingexactlywhat Board precedent is apparently designed toprevent.As I have stated, there has beena 16-year bargaining historyon a production and maintenance basis, and the plant involvedismore highly integrated than is customary in the industry,because the Employer does not have a pulp mill and thereforedoes not require a very large and highly skilled maintenanceforce.There is no evidence that the proposed craft groupsmaintained their identity as such during the period of bar-gaining on a more comprehensive basis nor that the Peti-tioner had obtained membership among the craft employeesprior to the establishment of the broader unit. So far as appears,the craft groups have been fairly represented, and the peti-tioning IAM does not seek only machinists and related crafts.Thus, all the important criteria adverse to severance happen tobe present in this case. I do not suggest, however, that it ispossible or desirable to spell out exactly what combination offactorswill result in granting or denying severance. If thatwere possible, the standard of measurement could be writteninto the Rules, although the statute commands that the Board"shall decide in each case . . . the unit appropriate for thepurposes of collective bargaining." But I do suggest that inreaching a determination in a particular craft-severancecase the Board again, as in the past, place great emphasison the bargaining history. Thus, where, as here, the historyhas been very long, stable, and harmonious andis coupled withother factors formerly deemed persuasive, I wouldbe disposedto find it controlling and deny craft severance.Chairman Herzog took ng part in the consideration of theabove Decision, Order, and Direction of Elections.-5For example,craft nucleus cases--Westinghouse Electric Corporation, 101 NLRB 441.ffi See footnote 2, supra.